DETAILED ACTION
Claims 1, 3-12, 16 and 22-27 are presented for examination.
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/CN2018/077909, filed March 2, 2018, which claims benefit under 35 U.S.C. §119(a-d) to PCT Application No. PCT/CN2017/075570, filed March 3, 2017. 
A certified copy of PCT Application No. PCT/CN2017/075570 as required by 37 C.F.R. §1.55 was filed in the instant application on August 28, 2019.

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group II (claims 1, 4-6, 9-10, 16, 26), directed to a method of modulating circadian rhythm comprising administering to a subject in need thereof a hPER2 phosphorylating kinase inhibitor, and the election of (i) dinaciclib (also known as (2S)-1-[3-ethyl-7-[[(1-oxido-3-pyridinyl)methyl]amino]pyrazolo[1,5-a]pyrimidin-5-yl]-2-piperidineethanol, which is also identified by CAS Registry No. 779353-01-4) as the single disclosed species of hPER2 phosphorylating kinase inhibitor, and (ii) CDK5 as the single disclosed species of corresponding kinase to be inhibited, to which examination on the merits will be confined, as stated in the reply filed February 26, 2021, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-8 of the Office Action dated December 28, 2020, the requirement remains proper and is hereby made FINAL.
	Claims 3, 7-8, 11-12, 22-25 and 27 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1, 4-6, 9-10, 16 and 26 and such claims are herein acted on the merits. 


Listing of References in the Specification
The listing of references in the specification is not a proper information disclosure statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by Applicant on the previously submitted Information Disclosure Statements of August 29, 2019 or March 2, 2021, or cited by the examiner on the attached form PTO-892, they have not been considered.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed August 29, 2019 (two pages) and March 2, 2021 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a (four pages total), the Examiner has considered the cited references. 

Substitute Specification
	In the Preliminary Amendment filed August 28, 2019, Applicant submits a substitute specification with both a marked-up copy and a clean copy thereof, further asserting that “no new matter has been added” to the substitute specification (08/28/19 Preliminary Amendment Remarks, p.8).
	37 C.F.R. §1.121(b) governs amendments to the specification, noting that the specification may be amended by substitute specification provided that “[t]he specification, other than the claims, may also be amended by submitting: (i) [a]n instruction to replace the specification; and (ii) [a] substitute specification in compliance with §§1.125(b) and (c)”.
	The substitute specification filed August 28, 2019 is entered into the record because Applicant has provided both the requisite instruction to replace the specification, and further submits a substitute specification (with both a marked-up version and a clean version, without markings to show the changes that have been made) in accordance with the requirements of 37 C.F.R. §§1.125(b) and (c).

Objections to the Claims
	Claim 1 is objected to for failing to define the acronym “hPER2” at its first occurrence in the claims. Appropriate correction is required. 
	For the purposes of examination, the acronym “hPER2” will be interpreted as “human PER2 protein” as defined at p.2, para.2 of the as-filed specification. 
	Claim 4 is objected to for failing to define the acronyms PRKACB, PRKG1, IKBKB, TSSK2 or IKBKE at their first occurrence in the claims. Appropriate correction is required. 
	Claim 5 is objected to for failing to define the acronyms “Cdk/Crk” or “Ikk2” at their first occurrence in the claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1, 4-6, 9-10, 16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, Applicant recites “[a] method of modulating circadian rhythm comprising administering to a subject in need thereof an hPER2 phosphorylating kinase inhibitor”, but the “need” of the recited subject is not clearly or precisely set forth. For example, it is unclear if the subject is in need of circadian rhythm modulation, or in need of an hPER2 phosphorylating kinase inhibitor for another condition1. 
	In claim 4, the limitation “the kinase” lacks sufficient antecedent basis because claim 1 (from which claim 4 depends) recites only “an hPER2 phosphorylating kinase”, not “a kinase” per se. As a result, it is unclear if Applicant intends to further define the hPER2 phosphorylating kinase, or reference another kinase. Similar ambiguity exists in instant claim 5, which also depends from claim 1 and references “the kinase”. Clarification is required. 
	In claim 4, Applicant recites “wherein the kinase is selected from: CDK5, PRKACB, PRKG1, IKBKB, TSSK2 and IKBKE”, which renders the claim indefinite because the phrase “the kinase” implies a single kinase from the recited list, but the list of kinases is not expressly recited in the alternative (Applicant uses the conjunction “and” at the final two members of the list, not “or” to clearly recite the options in the alternative). It is, thus, unclear if Applicant requires a single kinase, or all of the kinases from the recited list. If Applicant intends to claim the recited options as alternatives of a Markush group, then Applicant is reminded that proper Markush construction requires the language “selected from the group consisting of A, B, and C” (not “selected from A, B, and C” as presently recited). MPEP §2173.05(h)(I). Similar ambiguity exists also in claim 5, which employs a similar construction of “selected from A, B, and C” to define the singular kinase and inhibitor. Clarification is required. 
	In claim 5, the limitation “(a) CDK5 and [d]inaciclib, Cdk/crk inhibitor, [r]oscovitine or [i]ndirubin-3’ monoxime-5-sulphonic acid, 9-[c]yanopaullone” fails to clearly set forth the options of the inhibitor from which the skilled artisan may select. Applicant’s recitation of the conjunction “or” only between roscovitine or indirubin-3’ monoxime-5-sulphonic acid fails to explicitly set forth whether each of the recited inhibitors are intended to be recited in the alternative, or whether the inhibitors are intended to be used in conjunction with one another (where the sole alternative options are either the roscovitine or indirubin-3’ monoxime-5-sulphonic acid)2. Clarification is required. 
Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
	In claim 16, it is unclear if the phrase “less than” modifies only the quantity of 50%, or each of the following quantities listed therein (50%, 20% and 10%). Similar ambiguity exists also in parts (b), (c), and (d) of the claim, which also employ the phrase “less than” and fail to clearly set forth whether such phrase modifies only the quantity that directly follows, or any one of the recited quantities. Clarification is required. 
	In claim 16, the limitation that the dinaciclib dosage is “less than 50%, 20% or 10% of therapeutic or conventional cancer dosage” renders the claim indefinite because it is unclear what “therapeutic or conventional cancer dosage” is being employed as the objective standard of the claim. Applicant fails to define clearly and unequivocally, for the purposes of the instant invention, what dosage quantities of dinaciclib constitute “therapeutic or conventional cancer dosage[s]” within the meaning of the instant claim. As a result, the determination of what dosages would then constitute “less than 50%, 20% or 10%” thereof would rely on the subjective judgement of one of ordinary skill in the art before the effective filing date of the claimed invention and, thus, fails to clearly and precisely define the objective boundaries of the claimed subject matter. MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
	In claim 16, the limitation “unit dosage form of less than 1, 2, 5, 10 or 20 mg” renders the claim indefinite because it is unclear if Applicant intends to recite that (i) dinaciclib is present in a unit dosage form, and the unit dosage form contains “less than 1, 2, 5, 10 or 20 mg” of dinaciclib, or (ii) dinaciclib is present in a unit dosage form, wherein the unit dosage form is “less than 1, 2, 5, 10 or 20 mg” total weight. Applicant fails to clearly set forth whether the recited mg quantities are of dinaciclib, or the total weight of the unit dosage form as a whole. Also, it is unclear if the phrase “less than” modifies only the quantity of 1 mg, or any one of the following quantities listed therein (1, 2, 5, 10 or 20 mg). Clarification is required. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 4-6, 9-10, 16 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Effect of Aprepitant on the Pharmacokinetics of the Cyclin-Dependent Kinase Inhibitor Dinaciclib in Patients with Advanced Malignancies”, Cancer Chemother Pharmacol, 2012; 70:891-898), 
Nature Reviews Cancer, 2009; 9:886-896) and Kwak et al. (“Cyclin-Dependent Kinase 5 (Cdk5) Regulates the Function of CLOCK Protein by Direct Phosphorylation”, Journal of Biological Chemistry, 2013; 288(52):36878-36889) as evidence.
Zhang et al. teaches an experimental study of dinaciclib, a selective inhibitor of cyclin-dependent kinase (CDK) 1, CDK2, CDK5, and CDK9, administered as a 2 h intravenous (IV) infusion of 29.6 mg/m2 once every 3 weeks (day 1 of each 21-day cycle) in 12 subjects with advanced cancer malignancies, with oral aprepitant, a neurokinin-1 receptor antagonist for the prevention of chemotherapy-induced nausea and vomiting (CINV) (abstract; col.1, para.2, p.893). Zhang et al. teaches that the subjects ranged in age from 35-70 years, with the median age of 52 years and mean age of 51.7 (+ 10.2) years (Table 1, p.895). Zhang et al. teaches that, during cycles 1 and 2, the subjects received dinaciclib with aprepitant in one cycle and dinaciclib alone without aprepitant in the other cycle, according to the randomized treatment sequence, and in cycle 3 and subsequent cycles, subjects could continue antiemetic prophylaxis with aprepitant at the discretion of the investigator (col.1, para.2, p.893). Zhang et al. teaches that in cycles 1 and 2 where aprepitant was administered with dinaciclib in one of the cycles, aprepitant was administered as a single, oral 125 mg capsule 1 h before the start of the dinaciclib infusion on day 1 and as a single, oral, 80 mg capsule in the mornings on days 2 and 3, where such dose and regimen for aprepitant was selected because it represented the current recommended dosing for oral aprepitant for the prevention of CINV, in conjunction with standard antiemetic dosing regimens of ondansetron and dexamethasone (abstract; col.1, para.2, p.893; col.1, para.3, p.894-col.2, para.1, p.894). Zhang et al. teaches that the study demonstrated that patients with solid malignancies who may benefit from moderately emetogenic therapy with dinaciclib can receive standard prophylaxis treatment for CINV with aprepitant without affecting the pharmacokinetic profile or increasing safety concerns for dinaciclib therapy (“Conclusion”, abstract; col.2, para.2, p.897).
In claim 1, Applicant recites “[a] method of modulating circadian rhythm” via “administering to a subject in need thereof an hPER2 phosphorylating kinase inhibitor”.
In claims 4-5, Applicant further defines the kinase as CDK5, and the inhibitor as dinaciclib. 

Zhang et al. expressly teaches the administration of dinaciclib, a selective inhibitor of CDK5, to subjects with advanced cancer malignancies.
Sahar et al. is cited as factual extrinsic evidence demonstrating the correlation between circadian rhythms and regulation of the cell cycle, as well as the relationship between circadian rhythm disruption and increased susceptibility for developing cancer and poor prognosis thereof (abstract; col.2, para.2, p.889). The subjects with advanced cancers of Zhang’s experimental study, therefore, constitute subjects in need of modulating circadian rhythm in order to improve cell cycle regulation and cancer prognosis.
Applicant further claims the effect of “modulating circadian rhythm” as the result of executing the claimed active step of administering an hPER2 phosphorylating inhibitor to a subject in need thereof. As established above, Zhang et al. clearly provides for the execution of this same active step as instantly claimed (i.e., administration of the selective CDK5 inhibitor dinaciclib – defined as Applicant’s hPER2 phosphorylating kinase inhibitor – to a subject in need of “modulating circadian rhythm”). The effect of “modulating circadian rhythm” must necessarily result from the execution of this same claimed active step because products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. MPEP §2112. Also, Kwak et al. provides factual extrinsic evidence demonstrating that CDK5 was known to regulate the function of CLOCK, which is a protein integral to regulation of circadian clocks and rhythms (abstract; col.1, para.1, p.36878-col.2, para.1, p.36878). The modulation of CDK5 via administration of Zhang’s selective CDK5 inhibitor dinaciclib, therefore, must necessarily modulate the function of CLOCK and its regulation of circadian rhythms. 
In claim 6, Applicant recites that the hPER2 phosphorylating inhibitor is “in unit dosage form”.
Zhang et al. teaches the administration of dinaciclib, a selective inhibitor of CDK5 (which meets Applicant’s “hPER2 phosphorylating kinase inhibitor”, as defined at p.6 of the as-filed specification) as a single IV infusion of 29.6 mg/mg2, which constitutes a single “unit dose” of the dinaciclib for IV infusion over a 2 h period on day 1 of each 21-day cycle.
In claim 9, Applicant recites “wherein the subject is a person exposed or determined to be at risk of exposure to jet lag, shift work, or age-related sleep disturbances”.

Sahar et al. provides the factual extrinsic evidence that the aging process is associated with modified circadian rhythmicity, such as disrupted sleep-wake cycles, behavioral and hormonal rhythms (Box 2, p.889). The subjects of Zhang’s experimental study are necessarily aging adult humans (see, e.g., “Subjects”, col.2, para.1, p.892 of Zhang et al., which clearly documents that all subjects were >18 years of age) and, therefore, are necessarily exposed to, or at risk of, age-related sleep disturbances as a result of this aging process, as documented by Sahar’s teachings. The subjects of Zhang et al., therefore, meet Applicant’s claimed requirements of instant claim 9.
As Zhang et al. clearly teaches that only subjects of 18 years of age or older with advanced malignancy were eligible to enroll in the disclosed experimental study (“Subjects”, col.2, para.1, p.892, “[m]en and women with evaluable advanced malignancy who were 18 years of age or older were eligible to enroll in the trial”), the teachings of Zhang et al. necessarily provide for the execution of an antecedent step of identifying the age of the subjects prior to enrollment and treatment to determine their eligibility for the experimental study. As such step of identifying the age of the subject also necessarily identifies those subjects that are aging adults (and, thus, exposed to, or at risk of, age-related sleep disturbances), the teachings of Zhang et al. necessarily meet the requirements of Applicant’s instant claim 10. 
In claim 16, Applicant recites that “the hPER2 phosphorylating kinase inhibitor is dinaciclib”, and that the dinaciclib is administered at, e.g., a “dosage that is subtherapeutic for cancer treatment”. 
Zhang et al. teaches that the recommended phase 2 dose of dinaciclib for the treatment of adult patients with advanced cancer is 50 mg/m2 administered as a 2 h IV infusion once every three weeks (day 1 every three weeks) (col.1, para.2, p.892).
The administration, therefore, of 29.6 mg/m2 to the advanced cancer subjects of Zhang’s experimental study constitutes a dose of dinaciclib that is “subtherapeutic for cancer treatment”, as it is less than the recommended cancer-treating dose of 50 mg/m2 (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)” regarding the ambiguity of this limitation). 

Therefore, instant claims 1, 4-6, 9-10, 16 and 26 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Conclusion
Rejection of claims 1, 4-6, 9-10, 16 and 26 is proper.
Claims 3, 7-8, 11-12, 22-25 and 27 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the purposes of examination, Applicant’s instant claim 1 will be interpreted as providing for “a subject in need thereof” that is in need of “modulating circadian rhythm”.
        2 If it is Applicant’s intent to recite that the kinase is “CDK5” and the inhibitor is any one of dinaciclib, Cdk/crk inhibitor, roscovitine, indirubin-3’ monoxime-5-sulphonic acid, or 9-cyanopaullone, then the claim should be amended to recite “the kinase CDK5 and the inhibitor dinaciclib, Cdk/crk inhibitor, roscovitine, indirubin-3’ monoxime-5-sulphonic acid, or 9-cyanopaullone”.